Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Daniel Ovanezian (Reg. No. 41,236) on 04/21/2021.

IN THE CLAIMS
Please amend the claims as follows:

1.	(Currently amended) A method comprising:
receiving an identification of a feature associated with digital content of a third-party content provider, wherein the identification comprises a feature variable placeholder associated with the feature, wherein the digital content and the feature associated with the digital content are each deployed to a plurality of client devices;
receiving a configuration of a feature flag associated with the feature;
determining, by a processing device of an experimentation system, a plurality of feature variable values corresponding to the feature variable placeholder; 
selecting a feature variable value to provide in place of the feature variable placeholder with the digital content based on the determining; and
configuring, by the processing device, one or more rules on the experimentation system to determine: 

which of the plurality of feature variable values is to be deployed when and to whom.

2.	(Original) The method of claim 1, further comprising:
receiving, from the third-party content provider, a request to connect the digital content to an experimentation platform; and
in response to receiving the request, establishing a connection between the digital content and the experimentation platform.

3.	(Original) The method of claim 2, wherein the identification is received via the connection.

4.	(Original) The method of claim 2, wherein the request is received via an application programming interface (API) associated with the experimentation platform. 

5.	(Original) The method of claim 2, wherein the connection is a local connection. 

6.	(Original) The method of claim 2, wherein the connection is a nonlocal network connection. 

7.	(Original) The method of claim 1, wherein the identification of the feature comprises a unique identifier of the feature.

8.	(Original) The method of claim 7, wherein the feature flag comprises the unique identifier of the feature.

 9.	(Previously presented) The method of claim 1, wherein the digital content comprises a web page or a software application.

10.	(Currently amended) An apparatus, comprising:
a memory to store state information;
a processing device operatively coupled to the memory, the processing device to:
receive a request to download digital content of a third-party content provider, wherein the digital content comprises a feature and feature variable placeholder, wherein the digital content and the feature of the digital content are each deployed to a client device;
determine that the deployed feature associated with the request is to be activated without deploying code, based on a feature flag associated with the feature;
based on the determination, select a feature variable value to provide in place of the feature variable placeholder with the digital content; and
provide the selected feature variable value to the third-party content provider to be displayed with the digital content;
receive data identifying how a user interacted with the digital content; and
select, based on the data, a new feature variable value to be provided instead of the feature variable placeholder in the future. 



12.	(Original) The apparatus of claim 10, wherein the selected feature variable value is selected based on one or more characteristics of the client device. 

13.	(Original) The apparatus of claim 12, wherein the one or more characteristics comprise a geographic location of the client device.

14.	(Original) The apparatus of claim 12, wherein the one or more characteristics comprise information associated with a user of the client device.

15.	(Canceled)

16.	(Original) The apparatus of claim 12, wherein the feature variable value comprises one or more of: a text string, a Boolean value, an Integer, a Double, a data object, an image, or a video.

17.	(Original) The apparatus of claim 12, wherein the digital content is a web page or a software application.


receive a request to download digital content of a third-party content provider, wherein the digital content comprises a feature and feature variable placeholder, wherein the digital content and the feature of the digital content are each deployed to a plurality of client devices;
determine that the deployed feature associated with the request is to be activated without deploying code, based on a feature flag associated with the feature;
based on the determination, select, by the processing device, a feature variable value to provide in place of the feature variable placeholder with the digital content; and
provide the selected feature variable value to the third-party content provider to be displayed with the digital content;
receive data identifying how a user interacted with the digital content; and
select, based on the data, a new feature variable value to be provided instead of the feature variable placeholder in the future. 

19.	(Canceled)

20.	(Original) The non-transitory computer-readable storage medium of claim 18, wherein the digital content is a web page or a software application.	



Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (MORDO, U. S. Patent Publication No. 2016/0124839 and Shani et al., U. S. Patent Publication No. 2016/0063282) do not teach nor suggest in detail a system, method that determine that the deployed feature associated with the request is to be activated without deploying code, based on a feature flag associated with the feature; based on the determination, select, by the processing device, a feature variable value to provide in place of the feature variable placeholder with the digital content; and provide the selected feature variable value to the third-party content provider to be displayed with the digital content; receive data identifying how a user interacted with the digital content; and select, based on the data, a new feature variable value to be provided instead of the feature variable placeholder in the future. MARDO and Shani respectively only teach experiment management system for online visual design systems that conducts A/B tests and feature toggle tests to support user experience consistency wherein the same variant selection is used whenever the user re-enters the experiment system and a method for defining feature flags and enforcing dependencies of the feature flags during activation. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3.     Claims 1-14, 16-18 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444